UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam American Government Income Fund Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 20 Financial statements 21 Federal tax information 68 About the Trustees 69 Officers 71 Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors’ appetite for risk. While volatility may linger for some time, it is important to note that Putnam’s active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Investing in government securities When the U.S. government needs to finance a project, one way it raises capital is through the Bureau of the Public Debt. Every year, the Bureau holds more than 100 auctions for various government bonds (called Treasuries). U.S. Treasuries have traditionally been considered a safe investment because they are backed by the full faith and credit of the United States. In other words, the U.S. government’s ability to generate tax revenue guarantees payment on any outstanding Treasury debt. Treasuries, however, tend to generate relatively low returns. In addition to U.S. Treasuries, Putnam American Government Income Fund invests in instruments such as mortgage-backed securities (MBS). MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different financial entities, such as Putnam American Government Income Fund. By investing in both Treasuries and MBS, the fund’s managers seek to maintain a relatively low risk profile for the portfolio, while supplementing returns for long-term investors. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding mortgage-related securities MBS (Mortgage-backed securities): MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMO (Collateralized mortgage obligations): CMOs are structured mortgage-backed securities that use poolsof MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio managers Michael V. Salm and Daniel S. Choquette, CFA What was the market environment like for government securities during the 12-month period ended September 30, 2011? Michael: Against the backdrop of falling interest rates, government securities generated solid performance, with longer-term U.S. Treasuries posting particularly robust returns. Strong Treasury performance was driven by the heightened risk-aversion resulting from deteriorating economic data, worsening European sovereign debt woes, congressional wrangling over the federal debt ceiling, and Standard & Poor’s downgrading of the long-term sovereign credit rating of the United States. The Federal Reserve’s [the Fed] September announcement that it would implement “Operation Twist,” in which it will sell short-term bonds and buy longer-term bonds, placed further downward pressure on longer-term yields. Meanwhile, short-term rates remained anchored at a historically low level, resulting from the Fed’s plan to keep its target for short-term rates near zero into 2013 due to the weak economic recovery. As a result, the yield curve — a graphical representation of the difference in yields between shorter- and longer-term bonds — flattened dramatically. Mortgage pass-through securities and government-agency interest-only collateralized mortgage obligations [IO CMOs] also performed well throughout most of the period. However, IO CMOs struggled during the period’s latter months due to increased fears about rising prepayment speeds. The fund performed slightly below its benchmark. What dampened its relative performance? Daniel: Given the relatively low level of Treasury yields and expectations for steadily improving economic growth, we took a cautious approach toward interest-rate This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 risk by keeping the fund’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. However, this positioning, which can be beneficial when rates are rising, hurt performance as rates fell across the yield curve. Which holdings helped versus the index? Michael: Our out-of-benchmark holdings of IO CMOs outperformed the index during most of the period, and were the main contributor to the fund’s relative results. The fund had a relatively large allocation to IO CMOs early in the period, and they generated consistently strong returns. However, we reduced our holdings during the first quarter of 2011, as valuations became less attractive. The fund’s IO CMO positions continued to add value through the spring before coming under pressure late in the period. Investors sold IO CMOs for a variety of reasons, including rapidly falling interest rates — which increased the potential for greater refinancing activity — heightened risk-aversion, and renewed discussion about further government intervention in the housing market. By way of background, CMOs are securities backed by pools of residential mortgages, and IO securities are derived from the interest payments on those mortgages. Essentially, the longer it takes for homeowners to repay the principal on their mortgages, the more money a bondholder will make from interest payments on that loan. How did you use derivatives during the period? Daniel: We used futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our mortgage pass-through and IO CMO holdings. What is your outlook for the months ahead? Michael: The latest data portray a U.S. economy that is growing, but at an anemic pace. At period-end, we were still awaiting third-quarter GDP data, but our estimates based on available data suggested annualized growth of about 2.0% to 2.5%. The early releases from September were broadly in line with this pace. While fears of a “double-dip” recession have increased, we believe the economy likely will maintain a positive growth trend. Given this slow-growth backdrop, there are two risks that are of particular concern. The first is the sovereign debt crisis in Europe. While policymakers increasingly recognize the seriousness of the issues, there remain disagreements over specific solutions and how quickly to respond. Meanwhile, the European economy appears to be slipping into recession, and the pressures on European banks clearly raise the risk of contagion for the United States. The second risk pertains to the degree of fiscal tightening that we believe is likely to occur in 2012. President Obama’s “jobs package,” recently submitted to Congress, could moderate this fiscal tightening, but we don’t expect it to be passed in its proposed form. Exactly what will be signed into law is uncertain, which means the timing and Credit qualities are shown as a percentage of net assets as of 9/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard& Poor’s or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 7 extent of fiscal tightening are unknown. The congressional “super committee” that is currently meeting also will have an impact on the fiscal outlook. It is possible that the committee’s recommendations will provide a positive surprise, with agreement on a wide-ranging set of revenue and spending reforms. It is equally possible that the process will dissolve into the partisan rancor we saw during the summer, which severely damaged consumer confidence. Given this outlook, how have you positioned the fund? Daniel: We continued to find opportunities in IO CMOs, as we believed yield spreads in this part of the market had reached attractive levels following the late-period sell-off. Additionally, as the period came to a close, yield spreads on mortgage pass-through securities continued to widen, as recession fears, potential government intervention in the housing market, and systemic risk in Europe placed tremendous pressure on mortgage risk assets. In our view, these factors created compelling opportunities for active trading in this sector, and we favored lower-coupon Ginnie Mae bonds, which, we believe, may offer better protection if prepayment speeds were to increase. Lastly, we maintained a defensive posture toward interest-rate risk. With U.S. Treasury yields near historic lows, we believe the risk of higher interest rates significantly outweighs the potential rewards from a long-duration stance. Thank you, Michael and Daniel, for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. 8 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your fund’s monthly dividend per class A share was decreased from $0.046 to $0.036 effective April 2011. The decrease was due to a reduction in interest income resulting from the current low-interest-rate environment. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since1989. Portfolio Manager Daniel S. Choquette holds a B.A. from Yale University and a B.A. from the Royal Conservatory of Music. A CFA charterholder, he joined Putnam in 2002 and has been in the investment industry since 1997. IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financial crisis. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/01) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.81% 6.65% 5.95% 5.95% 6.01% 6.01% 6.50% 6.37% 6.55% 6.91% 10 years 71.83 64.95 59.29 59.29 59.40 59.40 67.47 62.02 67.76 76.11 Annual average 5.56 5.13 4.77 4.77 4.77 4.77 5.29 4.94 5.31 5.82 5 years 46.90 41.01 41.32 39.32 41.46 41.46 45.04 40.30 45.13 48.71 Annual average 8.00 7.11 7.16 6.86 7.18 7.18 7.72 7.01 7.73 8.26 3 years 36.42 31.02 33.35 30.35 33.45 33.45 35.46 31.12 35.55 37.51 Annual average 10.91 9.42 10.07 9.24 10.10 10.10 10.65 9.45 10.67 11.20 1 year 5.34 1.11 4.47 –0.30 4.46 3.51 5.05 1.60 5.06 5.50 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,929 and $15,940, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $16,202. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,776 and $17,611, respectively. Comparative index returns For periods ended 9/30/11 Barclays Capital Government Lipper General U.S. Government Funds Bond Index category average* Annual average (life of fund) 7.82% 6.80% 10 years 69.89 59.90 Annual average 5.44 4.72 5 years 37.39 33.92 Annual average 6.56 5.95 3 years 20.55 22.97 Annual average 6.43 7.06 1 year 5.58 5.70 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 119, 107, 97, 69, and 6funds, respectively, in this Lipper category. 11 Fund price and distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.273 $0.199 $0.200 $0.249 $0.248 $0.297 Capital gains — Long-term 0.525 0.525 0.525 0.525 0.525 0.525 Capital gains — Short-term 0.146 0.146 0.146 0.146 0.146 0.146 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/10 $10.28 $10.71 $10.21 $10.25 $10.34 $10.69 $10.29 $10.27 9/30/11 9.83 10.24 9.75 9.79 9.89 10.22 9.84 9.81 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 4.39% 4.22% 3.69% 3.68% 4.13% 3.99% 4.15% 4.65% Current 30-day SEC yield 2 N/A 1.82 1.15 1.15 N/A 1.59 1.64 2.14 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10* 0.86% 1.61% 1.61% 1.11% 1.11% 0.61% Annualized expense ratio for the six-month period ended 9/30/11† 0.85% 1.60% 1.60% 1.10% 1.10% 0.60% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.39 $8.24 $8.24 $5.67 $5.67 $3.10 Ending value (after expenses) $1,058.00 $1,053.40 $1,053.20 $1,055.20 $1,056.60 $1,058.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.31 $8.09 $8.09 $5.57 $5.57 $3.04 Ending value (after expenses) $1,020.81 $1,017.05 $1,017.05 $1,019.55 $1,019.55 $1,022.06 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 15 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most 16 recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 17 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 139, 129 and 118 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance in earlier periods had been strong, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2010 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that much of the fund’s underperformance over the one-year period was attributable to its bias towards relatively conservative, short duration investments, which underperformed relative to other types of investments in the low interest rate environment of 2010. They noted that Putnam Management remained confident in the portfolio management team and its investment process based, among other things, on the fund’s strong performance over longer periods. They also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has realigned the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted that one of your fund’s portfolio managers, Rob Bloemker, had left Putnam Management in March 2011, and considered that the remaining management team had significant long-term experience and a strong long-term trackrecord. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would 18 entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam American Government Income Fund (the “fund”) at September 30, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2011 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 11, 2011 22 The fund’s portfolio 9/30/11 MORTGAGE-BACKED SECURITIES (18.9%)* Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.593s, 2035 $347,794 $49,167 FRB Ser. 05-R3, Class AF, 0.635s, 2035 341,624 283,548 Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.484s, 2037 169,348 359,268 IFB Ser. 06-62, Class PS, 38.493s, 2036 834,436 1,540,898 IFB Ser. 05-74, Class NK, 26.327s, 2035 136,097 247,458 IFB Ser. 06-8, Class HP, 23.707s, 2036 584,958 933,447 IFB Ser. 05-45, Class DA, 23.56s, 2035 1,048,676 1,665,622 IFB Ser. 07-53, Class SP, 23.34s, 2037 898,916 1,298,210 IFB Ser. 08-24, Class SP, 22.423s, 2038 4,368,561 6,918,840 IFB Ser. 05-122, Class SE, 22.279s, 2035 955,042 1,409,939 IFB Ser. 05-75, Class GS, 19.546s, 2035 967,146 1,388,104 IFB Ser. 05-106, Class JC, 19.397s, 2035 804,573 1,245,133 IFB Ser. 05-83, Class QP, 16.784s, 2034 285,559 390,631 IFB Ser. 11-4, Class CS, 12.431s, 2040 3,360,407 3,970,458 IFB Ser. 11-27, Class AS, IO, 6.245s, 2041 6,777,855 886,340 Ser. 10-83, Class HI, IO, 5s, 2039 5,158,018 680,188 FRB Ser. 03-W14, Class 2A, 3.88s, 2043 1,596 1,568 FRB Ser. 03-W3, Class 1A4, 3.697s, 2042 2,631 2,601 FRB Ser. 04-W2, Class 4A, 3.514s, 2044 1,691 1,685 FRB Ser. 04-W7, Class A2, 3.417s, 2034 706 736 FRB Ser. 03-W11, Class A1, 3.042s, 2033 125 128 FRB Ser. 07-95, Class A3, 0.485s, 2036 11,005,000 10,124,600 Ser. 01-50, Class B1, IO, 0.403s, 2041 12,654,746 158,184 Ser. 01-79, Class BI, IO, 0.311s, 2045 2,227,689 23,669 Ser. 08-53, Class DO, PO, zero %, 2038 558,568 460,366 Ser. 07-64, Class LO, PO, zero %, 2037 234,428 214,753 Ser. 07-44, Class CO, PO, zero %, 2037 422,787 372,395 Ser. 08-36, Class OV, PO, zero %, 2036 91,666 73,885 Ser. 04-61, Class CO, PO, zero %, 2031 190,945 183,355 Ser. 1988-12, Class B, zero %, 2018 10,544 9,747 FRB Ser. 06-104, Class EK, zero %, 2036 27,089 26,265 FRB Ser. 05-45, Class FG, zero %, 2035 53,268 53,186 FRB Ser. 06-1, Class HF, zero %, 2032 10,412 10,377 IFB Ser. 06-48, Class FG, zero %, 2036 38,150 35,805 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.872s, 2037 410,606 608,867 IFB Ser. 2976, Class LC, 23.58s, 2035 208,889 336,409 IFB Ser. 2979, Class AS, 23.434s, 2034 290,941 402,584 IFB Ser. 3072, Class SM, 22.957s, 2035 746,484 1,179,038 IFB Ser. 3072, Class SB, 22.81s, 2035 608,040 956,160 IFB Ser. 3249, Class PS, 21.519s, 2036 444,594 643,669 IFB Ser. 3065, Class DC, 19.173s, 2035 2,824,749 4,244,948 IFB Ser. 3031, Class BS, 16.152s, 2035 748,870 1,050,538 IFB Ser. 3835, Class SN, 15.553s, 2041 11,863,719 16,230,754 IFB Ser. 3727, Class PS, IO, 6.471s, 2038 14,819,582 2,152,759 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 1,404,416 195,748 IFB Ser. 3852, Class KS, IO, 6.321s, 2041 3,021,434 445,903 IFB Ser. 3485, Class SI, IO, 6.321s, 2036 1,613,199 212,604 23 MORTGAGE-BACKED SECURITIES (18.9%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3852, Class SG, 4.801s, 2041 $4,379,621 $4,331,270 Ser. 3934, Class SA, IO, 4 1/2s, 2041 Δ 2,851,000 461,064 Ser. 3747, Class HI, IO, 4 1/2s, 2037 568,251 69,926 Ser. 3768, Class MI, IO, 4s, 2035 12,781,412 1,434,429 Ser. 3738, Class MI, IO, 4s, 2034 19,890,082 2,196,385 Ser. 3707, Class HI, IO, 4s, 2023 1,104,357 73,583 FRB Ser. T-57, Class 2A1, 3.714s, 2043 1,724 1,725 Ser. 3327, Class IF, IO, zero %, 2037 21,630 7 Ser. 3439, Class AO, PO, zero %, 2037 43,898 43,761 Ser. 3391, PO, zero %, 2037 95,785 83,471 Ser. 3300, PO, zero %, 2037 224,514 211,695 Ser. 3046, PO, zero %, 2035 6,913 6,898 Ser. 2947, Class AO, PO, zero %, 2035 6,283 6,041 Ser. 2692, Class TO, PO, zero %, 2033 3,170 3,171 Ser. 2684, PO, zero %, 2033 748,000 706,097 FRB Ser. 3326, Class YF, zero %, 2037 34,181 32,555 FRB Ser. 3117, Class AF, zero %, 2036 30,615 28,472 FRB Ser. 3326, Class WF, zero %, 2035 125,802 118,254 FRB Ser. 3036, Class AS, zero %, 2035 40,401 31,235 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.538s, 2041 6,196,447 9,261,676 IFB Ser. 10-158, Class SD, 14.309s, 2040 1,057,000 1,476,016 IFB Ser. 11-70, Class WS, 9.239s, 2040 1,821,000 2,082,933 IFB Ser. 11-81, Class SB, IO, 6.476s, 2036 12,586,713 2,473,415 IFB Ser. 10-113, Class SJ, IO, 6.47s, 2035 5,951,874 1,062,995 IFB Ser. 10-113, Class PS, IO, 6.47s, 2035 11,747,545 2,231,798 IFB Ser. 11-61, Class CS, IO, 6.45s, 2035 3,777,261 590,348 IFB Ser. 11-93, Class SA, IO, 6.43s, 2041 12,426,635 2,969,593 IFB Ser. 10-85, Class SD, IO, 6.42s, 2038 5,258,545 834,005 IFB Ser. 11-11, Class PS, IO, 6.37s, 2040 4,273,457 715,035 IFB Ser. 10-58, Class LS, IO, 6.32s, 2039 5,692,441 931,625 IFB Ser. 10-42, Class CS, IO, 6.27s, 2040 3,952,069 641,223 IFB Ser. 09-103, Class SW, IO, 6.17s, 2037 13,222,694 1,701,628 IFB Ser. 10-20, Class SC, IO, 5.92s, 2040 10,930,123 1,877,248 IFB Ser. 10-115, Class TS, IO, 5.87s, 2038 7,695,052 1,258,680 IFB Ser. 10-158, Class SA, IO, 5.82s, 2040 8,796,942 1,485,803 IFB Ser. 10-85, Class SN, IO, 5.71s, 2040 13,245,764 2,240,786 IFB Ser. 11-70, Class SN, IO, 5.671s, 2041 1,469,000 417,960 Ser. 10-68, Class MI, IO, 5s, 2039 2,895,295 442,430 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 6,917,182 1,260,899 Ser. 10-103, Class IM, IO, 4 1/2s, 2039 12,317,717 1,604,309 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 8,803,539 1,161,627 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 13,138,561 1,419,871 Ser. 10-116, Class QI, IO, 4s, 2034 7,446,516 899,764 Ser. 11-70, PO, zero %, 2041 17,982,162 14,417,557 Ser. 10-151, Class KO, PO, zero %, 2037 1,628,806 1,480,177 Ser. 06-36, Class OD, PO, zero %, 2036 17,507 16,668 FRB Ser. 07-35, Class UF, zero %, 2037 10,881 10,626 24 MORTGAGE-BACKED SECURITIES (18.9%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.527s, 2035 $335,013 $50,738 IFB Ser. 04-4, Class 1AS, IO, 5.325s, 2034 804,386 116,659 Ser. 06-RP2, Class 1AS1, IO, 5.228s, 2036 9,233,812 1,356,931 FRB Ser. 06-RP2, Class 1AF1, 0.635s, 2036 9,233,812 7,202,373 FRB Ser. 04-4, Class 1AF, 0.635s, 2034 804,386 635,465 FRB Ser. 05-RP1, Class 1AF, 0.585s, 2035 335,013 264,660 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.585s, 2034 27,676 20,757 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 15,222,327 618,407 Total mortgage-backed securities (cost $131,095,948) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 $5,044,100 $597,877 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 6,456,810 562,517 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 6,456,810 414,459 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 5,044,100 206,657 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 16,616,213 1,689,537 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 16,616,213 156,857 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 13,846,844 1,572,448 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 13,846,844 1,398,116 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 13,846,844 131,268 25 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 $13,846,844 $105,513 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 5,538,738 624,714 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 5,538,738 42,094 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 13,846,844 1,594,741 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 13,846,844 100,528 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 13,011,070 1,502,128 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 13,011,070 93,159 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 13,891,728 1,548,094 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 13,891,728 105,438 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 19,081,000 669,171 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 19,081,000 366,164 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 33,633,000 137,559 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 33,633,000 33,633 26 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 $19,081,000 $631,390 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 19,081,000 329,529 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 35,759,057 109,065 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 35,759,057 41,481 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 19,081,000 587,313 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 19,081,000 285,833 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 13,817,507 2,627,399 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 35,759,057 97,980 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 35,759,057 35,044 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 13,817,507 4,560 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 16,816,000 31,681 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 16,816,000 26,744 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 17,308,000 34,962 27 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 $17,308,000 $26,654 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 19,081,000 531,215 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 19,081,000 232,216 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 4,359,064 1,227,163 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 33,633,000 114,689 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 33,633,000 15,471 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 4,359,064 5,885 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 33,633,000 89,800 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 33,633,000 26,570 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 19,134,000 549,146 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19,2021. Dec-11/2.355 19,134,000 231,330 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 19,134,000 133,747 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 19,134,000 129,155 28 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 $25,962,000 $103,848 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041 Dec-11/0.745 25,962,000 50,107 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 33,741,665 2,847,122 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 33,741,665 930,595 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 21,339,852 6,232,697 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 21,339,852 13,871 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 10,448,519 2,504,823 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 10,448,519 1,985 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 35,759,057 82,603 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 35,759,057 25,389 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 49,580,310 2,360,519 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 49,580,310 3,966 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 34,524,477 3,361,994 29 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 $34,524,477 $10,357 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 19,134,000 464,191 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 19,134,000 165,318 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 19,134,000 106,768 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 19,134,000 90,887 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 25,962,000 86,131 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014 Nov-11/0.715 25,962,000 34,270 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 9,125,792 2,539,252 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 9,125,792 548 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 35,759,057 75,094 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 35,759,057 20,025 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 30,082,735 2,889,748 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 30,082,735 104 Total purchased options outstanding (cost $27,391,229) 30 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (35.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.2%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $8 $9 5s, with due dates from August 20, 2033 to August 20, 2040 8,145,510 8,953,928 4 1/2s, with due dates from December 20, 2040 to February 20, 2041 13,000,949 14,135,992 4s, February 20, 2041 941,618 1,008,561 U.S. Government Agency Mortgage Obligations (32.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 1,013,806 1,152,398 6s, September 1, 2021 19,246 20,772 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 341,120 369,289 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 1,596,894 1,697,657 4s, TBA, October 1, 2041 35,000,000 36,632,421 3 1/2s, January 1, 2041 555,466 570,915 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 83,531 91,125 6s, with due dates from August 1, 2012 to August 1, 2022 3,045,810 3,294,467 6s, TBA, October 1, 2041 20,000,000 21,939,062 5 1/2s, with due dates from December 1, 2011 to February 1, 2021 706,536 767,976 5s, with due dates from January 1, 2038 to February 1, 2038 198,992 213,946 5s, March 1, 2021 43,309 46,813 4 1/2s, March 1, 2039 315,633 339,761 4 1/2s, TBA, October 1, 2041 36,000,000 38,193,750 4s, with due dates from May 1, 2019 to September 1, 2020 334,033 354,940 4s, TBA, October 1, 2041 1,000,000 1,048,125 3 1/2s, TBA, October 1, 2041 131,000,000 134,541,086 Total U.S. government and agency mortgage obligations (cost $260,583,555) U.S. TREASURY OBLIGATIONS (32.6%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $16,475,000 $25,745,677 7 1/2s, November 15, 2016 10,948,000 14,523,634 7 1/8s, February 15, 2023 14,634,000 22,096,575 6 1/4s, May 15, 2030 ## 10,723,000 16,412,089 6 1/4s, August 15, 2023 ## 17,491,000 24,955,036 6s, February 15, 2026 ## 15,756,000 22,582,701 5 1/2s, August 15, 2028 14,632,000 20,446,322 5 1/4s, February 15, 2029 ## 14,641,000 20,003,115 5 1/4s, November 15, 2028 ## 14,988,000 20,441,973 4 1/2s, August 15, 2039 ## 12,231,000 16,011,306 4 1/2s, February 15, 2036 14,640,000 18,954,951 4 3/8s, February 15, 2038 ## 14,685,000 18,754,589 U.S. Treasury Inflation Index Notes 2s, January 15, 2016 i 671,544 749,389 U.S. Treasury Inflation Index Notes 1 1/8s, January 15, 2021 i 1,036,841 1,134,916 U.S. Treasury Inflation Index Notes 1/8s, April 15, 2016 i 118,721 122,818 U.S. Treasury Notes 2 5/8s, November 15, 2020 ## 158,000 168,986 Total U.S. treasury obligations (cost $197,774,174) 31 SHORT-TERM INVESTMENTS (58.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 98,749,325 $98,749,325 U.S. Treasury Bills with effective yields ranging from 0.055 to 0.082%, July 26, 2012 # ## $3,541,000 3,537,707 U.S. Treasury Bills with effective yields ranging from 0.088 to 0.131%, May 3, 2012 # ## 46,330,000 46,289,202 U.S. Treasury Bills with an effective yield of 0.010%, January 26, 2012 45,000,000 44,998,525 U.S. Treasury Bills with an effective yield of 0.010%, November 17, 2011 45,000,000 44,999,400 U.S. Treasury Bills with an effective yield of zero %, March 15, 2012 i 824,000 823,835 U.S. Treasury Bills with an effective yield of zero %, March 22, 2012 i 14,000 13,997 Federal Home Loan Mortgage Discount Notes for an effective yield of 0.026%, November 4, 2011 20,000,000 19,999,528 Federal Home Loan Mortgage Discount Notes for an effective yield of 0.024%, October 25, 2011 20,000,000 19,999,667 Federal Home Loan Mortgage Discount Notes for an effective yield of 0.024%, October 19, 2011 22,400,000 22,399,720 Federal Home Loan Mortgage Corp. Discount Notes for an effective yield of 0.079%, December 15, 2011 ## 25,000,000 24,996,500 Federal Home Loan Mortgage Corp. Discount Notes for an effective yield of 0.040%, December 5, 2011 16,300,000 16,298,827 Federal Home Loan Mortgage Corp. Discount Notes for an effective yield of 0.024%, November 8, 2011 25,000,000 24,999,340 Fannie Mae Discount Notes with effective yields ranging from 0.040% to 0.069%, December 12, 2011 25,000,000 24,996,500 Fannie Mae Discount Notes with an effective yield of 0.040%, December 7, 2010 21,310,000 21,308,423 Straight-A Funding, LLC, for an effective yield of 0.188%, November 29, 2011 19,000,000 18,994,084 Total short-term investments (cost $433,411,973) TOTAL INVESTMENTS Total investments (cost $1,050,256,879) Key to holding’s abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011. * Percentages indicated are based on net assets of $745,528,467. # These securities, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. 32 Δ Forward commitment, in part or in entirety (Note 1). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $347,516,238 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FUTURES CONTRACTS OUTSTANDING at 9/30/11 Unrealized Number of Expiration Unrealized contracts Value date appreciation/ U.S. Treasury Bond 20 yr (Short) 26 $3,708,250 Dec-11 $(92,424) U.S. Treasury Note 10 yr (Short) 198 25,758,563 Dec-11 230,858 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. $8,242,500 Aug-15/4.375 $520,679 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 8,242,500 Aug-15/4.375 2,554,680 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 8,242,500 Aug-15/4.46 492,654 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 8,242,500 Aug-15/4.46 2,659,525 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 2,847,159 Aug-16/5.35 76,162 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 2,847,159 Aug-16/4.35 382,801 33 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 5, 2021. $23,033,582 Aug-16/4.17 $529,772 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 31,990,778 Aug-16/4.28 1,371,316 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 5, 2021. 23,033,582 Aug-16/4.17 1,658,418 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 31,990,778 Aug-16/4.28 4,166,478 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 8,838,411 Aug-16/4.68 311,112 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 8,838,411 Aug-16/4.68 1,366,418 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 7,365,343 Jul-16/4.67 259,997 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 7,365,343 Jul-16/4.67 1,134,263 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 7,365,343 Jul-16/4.80 243,793 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 7,365,343 Jul-16/4.80 1,196,132 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 2,946,137 Jul-16/4.80 97,517 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 2,946,137 Jul-16/4.80 478,453 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 7,365,343 Jul-16/4.815 241,583 34 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. $7,365,343 Jul-16/4.815 $1,203,497 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 6,920,782 Jul-16/4.79 235,583 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 6,920,782 Jul-16/4.79 1,122,066 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 7,389,217 Jul-16/4.74 256,997 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 7,389,217 Jul-16/4.74 1,174,368 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 21,828,974 Jun-16/5.86 465,830 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 21,828,974 Jun-16/4.86 3,645,439 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,761,294 Jun-16/4.815 222,244 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,761,294 Jun-16/4.815 1,111,286 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,864,291 Jun-16/5.12 88,609 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,770,612 Jun-16/4.89 91,176 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,733,974 Jun-16/4.575 108,372 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,864,291 Jun-16/4.12 417,889 35 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. $5,770,612 Jun-16/4.39 $461,649 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,733,974 Jun-16/4.575 498,397 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 7,846,920 Feb-15/5.36 133,241 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 7,846,920 Feb-15/5.36 1,688,108 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 17,656,640 Feb-15/5.27 313,405 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 17,656,640 Feb-15/5.27 3,679,114 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 5,461,347 Aug-14/4.20 141,394 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 5,461,347 Aug-14/4.20 748,696 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 4,551,122 Jul-14/4.19 117,829 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 4,551,122 Jul-14/4.19 622,366 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,820,449 Jul-14/4.34 42,872 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 4,551,122 Jul-14/4.35 106,496 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,820,449 Jul-14/4.34 267,806 36 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. $4,551,122 Jul-14/4.35 $672,701 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 4,551,134 Jul-14/4.3725 104,722 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 4,551,134 Jul-14/4.375 680,440 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 4,276,423 Jul-14/4.36 98,743 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 4,276,423 Jul-14/4.36 636,075 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 4,565,874 Jul-14/4.29 110,038 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 4,565,874 Jul-14/4.29 656,664 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 631,400 Aug-12/2.855 12,051 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 631,400 Aug-12/2.855 40,561 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 13,027,047 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 27,513,783 Dec-11/1.29 141,971 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 27,513,783 Dec-11/1.29 223,687 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 53,980,515 Dec-11/2.24 10,256 37 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. $53,980,515 Dec-11/2.24 $2,364,886 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 18,643,000 Nov-11/3.425 72,708 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 18,643,000 Nov-11/3.425 2,867,480 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 9,459,860 Nov-11/4.01625 1,419 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 9,459,860 Nov-11/3.51625 1,621,704 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 38,198,769 Oct-11/2.47 — Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 38,198,769 Oct-11/1.97 1,302,196 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.064% versus the three month USD-LIBOR-BBA maturing October 7, 2041. 26,848,062 Oct-11/4.064 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 7,115 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,501,169 May-16/5.11 143,563 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,354,814 May-16/4.86 152,858 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,308,256 May-16/4.60 173,320 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,501,169 May-16/4.11 674,108 38 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $44,666,508) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. $9,354,814 May-16/4.36 $740,995 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,308,256 May-16/4.60 817,637 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 10,843,431 May-16/4.765 187,483 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 10,843,431 May-16/4.765 1,018,957 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 7,977,849 May-16/4.7575 136,381 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 12,183,004 May-16/4.745 203,456 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 30,457,512 May-16/4.77 517,900 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 7,977,849 May-16/4.7575 747,844 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 12,183,004 May-16/4.745 1,130,583 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 30,457,512 May-16/4.77 2,868,976 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/11 (proceeds receivable $38,221,875) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2041 $36,000,000 10/13/11 $38,193,750 Total 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $90,809,000 $5,870,802 8/8/21 4.7% 3 month USD- LIBOR-BBA $(16,258,022) 168,509,800 19,368 7/8/13 0.68% 3 month USD- LIBOR-BBA (504,113) 98,035,200 314,511 7/8/26 3.76% 3 month USD- LIBOR-BBA (16,675,837) 27,466,400 — 9/23/13 3 month USD- LIBOR-BBA 0.45% (65,892) 27,805,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (35,847) 3,973,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% 27,296 26,255,000 — 8/9/13 0.553% 3 month USD- LIBOR-BBA (4,881) Barclays Bank PLC 9,901,143 89,605 9/8/16 2.065% 3 month USD- LIBOR-BBA (314,806) 4,847,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA (20,449) 112,657,200 (751,263) 9/16/41 3 month USD- LIBOR-BBA 3.04% 7,555,088 2,948,000 — 9/19/20 2.12% 3 month USD- LIBOR-BBA (33,224) 334,000 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 24,200 10,954,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA (137,531) 35,156,000 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 65,790 35,774,400 (6,677) 2/17/19 3.4% 3 month USD- LIBOR-BBA (4,245,976) 4,802,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% 34,845 303,000 — 9/22/41 3 month USD- LIBOR-BBA 2.975% 18,063 27,805,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (36,742) 40,254,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (44,784) 28,315,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 170,177 135,646,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (172,087) 188,643,100 35,572 6/17/13 0.64% 3 month USD- LIBOR-BBA (560,945) 109,173,200 (200,400) 6/17/16 3 month USD- LIBOR-BBA 1.93% 4,177,316 40 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $2,964,000 $— 9/29/41 3 month USD- LIBOR-BBA 2.857% $101,779 4,834,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% 21,364 47,822,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (43,399) 3,054,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA (16,064) 34,969,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% 10,689 892,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA (22,871) 54,968,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (37,103) 3,832,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 7,998 16,367,000 — 7/13/20 3 month USD- LIBOR-BBA 2.93% 1,388,602 25,382,308 (390,888) 9/21/21 3 month USD- LIBOR-BBA 3.14% 2,041,101 9,160,800 11,810 3/30/31 3 month USD- LIBOR-BBA 4.17% 2,280,167 174,814,800 (85,667) 7/22/15 1.38% 3 month USD- LIBOR-BBA (3,404,706) 48,917,000 — 8/17/13 3 month USD- LIBOR-BBA 0.45% (97,866) 3,022,000 — 8/17/41 3 month USD- LIBOR-BBA 3.343% 422,661 94,380,441 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 210,236 164,204,596 — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (247,949) 7,823,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (193,218) 21,000,000 — 8/31/21 2.41% 3 month USD- LIBOR-BBA (633,106) 47,660,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (70,210) 7,579,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 56,251 7,579,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% 63,272 6,151,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA (54,757) 3,234,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 184,582 214,725,000 — 9/9/13 0.52% 3 month USD- LIBOR-BBA 189,616 41 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $2,140,000 $— 9/9/21 2.215% 3 month USD- LIBOR-BBA $(24,605) 3,643,000 — 9/9/41 3 month USD- LIBOR-BBA 3.045% 274,373 5,971,000 — 9/9/41 3.072% 3 month USD- LIBOR-BBA (483,660) 16,685,000 — 9/9/21 2.24% 3 month USD- LIBOR-BBA (230,304) 155,674,000 — 9/9/13 3 month USD- LIBOR-BBA 0.51875% (141,325) 7,753,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA (34,149) 25,684,000 — 9/15/13 3 month USD- LIBOR-BBA 0.5275% (20,568) Citibank, N.A. 24,268,000 — 9/23/13 0.459% 3 month USD- LIBOR-BBA 54,045 4,874,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% 15,234 11,825,300 (5,454) 9/26/13 0.49% 3 month USD- LIBOR-BBA 13,959 79,212,500 (780,402) 9/26/20 3 month USD- LIBOR-BBA 1.96% (994,078) 121,030,000 — 10/3/13 3 month USD- LIBOR-BBA 0.55625% (44,660) 106,952,250 — 10/3/20 2.04% 3 month USD- LIBOR-BBA (410,590) 97,230,250 — 10/3/21 3 month USD- LIBOR-BBA 2.159% 429,758 6,511,000 — 10/3/41 2.804% 3 month USD- LIBOR-BBA (149,408) 402,000 — 8/4/16 1.54375% 3 month USD- LIBOR-BBA (7,091) 41,058,000 2,583,575 7/26/21 4.52% 3 month USD- LIBOR-BBA (6,785,871) 26,255,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (4,626) 183,308,600 375,771 8/25/20 3 month USD- LIBOR-BBA 2.1% 2,489,238 81,719,900 (211,652) 8/25/21 2.24% 3 month USD- LIBOR-BBA (1,435,780) Credit Suisse International 178,514,300 (43,537) 5/27/20 3 month USD- LIBOR-BBA 3.06% 17,839,391 49,812,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 47,226 34,190,700 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 47,834 42 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $6,357,000 $— 9/29/13 3 month USD- LIBOR-BBA 0.52375% $(6,492) 149,733,150 — 10/3/20 2.055% 3 month USD- LIBOR-BBA (706,740) 136,122,350 — 10/3/21 3 month USD- LIBOR-BBA 2.172% 763,646 87,308,800 (116,364) 3/14/16 3 month USD- LIBOR-BBA 2.35% 4,707,255 35,100,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (196,209) 28,000,000 — 7/22/21 3 month USD- LIBOR-BBA 3.063% 2,626,450 146,722,700 (30,018) 2/24/15 2.04% 3 month USD- LIBOR-BBA (6,231,560) 35,244,000 — 8/8/13 3 month USD- LIBOR-BBA 0.57375% 21,626 26,255,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (4,626) 40,578,600 (85,056) 8/15/41 3.24% 3 month USD- LIBOR-BBA (4,885,358) 3,849,000 — 8/18/41 3.3688% 3 month USD- LIBOR-BBA (558,936) 12,751,000 — 8/18/21 3 month USD- LIBOR-BBA 2.4055% 393,181 1,064,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (88,660) 767,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (20,066) 41,033,900 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (53,800) 22,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (663,253) 28,243,300 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (26,065) 14,257,700 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (461,922) 4,720,400 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 580,997 2,302,000 — 9/6/21 2.349% 3 month USD- LIBOR-BBA (55,436) 7,579,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 56,251 2,065,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA (110,866) Deutsche Bank AG 371,000 — 9/14/21 2.145% 3 month USD- LIBOR-BBA (1,726) 4,716,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% 259,150 43 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $11,351,000 $— 9/19/14 3 month USD- LIBOR-BBA 0.6625% $(21,316) 22,590,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (275,184) 40,254,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (44,381) 5,986,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% 31,965 3,973,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% 29,124 171,123,600 — 10/3/20 2.034% 3 month USD- LIBOR-BBA (506,526) 155,568,400 — 10/3/21 3 month USD- LIBOR-BBA 2.153% 600,494 5,005,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% (1,648) 20,201,000 10,781 7/18/14 3 month USD- LIBOR-BBA 0.96% 189,143 33,343,500 (51,136) 7/18/21 3.04% 3 month USD- LIBOR-BBA (3,118,542) 10,093,000 — 7/21/21 3 month USD- LIBOR-BBA 3.057% 941,880 26,255,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (4,626) 38,762,000 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 116,614 60,552,400 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (7,939,271) 8,710,400 — 8/16/21 3 month USD- LIBOR-BBA 2.4775% 327,914 44,876,400 — 8/16/16 1.24% 3 month USD- LIBOR-BBA (90,622) 17,288,300 — 8/16/21 3 month USD- LIBOR-BBA 2.435% 582,842 4,156,800 — 8/16/41 3 month USD- LIBOR-BBA 3.36% 596,581 11,684,500 — 8/22/21 3 month USD- LIBOR-BBA 2.218% 154,025 12,300,800 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (12,406) 20,644,100 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (370,118) 13,256,900 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 1,114,388 120,720,200 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (124,660) 27,164,000 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (813,635) 44 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $8,393,400 $— 8/30/41 3 month USD- LIBOR-BBA 3.2425% $987,975 171,987,100 (30,387) 5/13/13 0.75% 3 month USD- LIBOR-BBA (1,019,551) 57,599,400 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (76,120) 18,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (542,662) 20,477,000 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% 225,655 10,423,900 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (826,718) 8,234,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 24,760 75,272,930 1,283,403 7/21/21 3.55% 3 month USD- LIBOR-BBA (9,173,420) Goldman Sachs International 2,948,000 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA (36,598) 334,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 25,254 1,340,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (105,457) 4,888,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% 39,445 25,513,000 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 46,925 23,973,400 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (56,301) 22,405,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (29,338) 15,646,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (239,391) 40,810,689 (1,483,469) 9/29/41 3 month USD- LIBOR-BBA 3.99% 9,639,541 1,160,000 — 9/28/41 3 month USD- LIBOR-BBA 2.69625% 678 39,044,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (48,318) 200,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% 7,414 4,489,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% 18,312 4,258,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% (1,575) 12,209,200 — 7/19/21 3 month USD- LIBOR-BBA 3.075% 1,161,786 45 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $125,762,100 $(53,461) 7/20/16 3 month USD- LIBOR-BBA 1.79% $3,797,475 10,785,000 — 7/25/21 3 month USD- LIBOR-BBA 3.0675% 1,013,422 32,668,100 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (162,360) 73,374,368 2,546,091 8/24/41 4.29% 3 month USD- LIBOR-BBA (22,320,013) 11,202,000 — 7/25/21 3 month USD- LIBOR-BBA 3.127% 1,114,318 11,749,000 — 8/1/21 3 month USD- LIBOR-BBA 3.0625% 1,091,997 7,150,900 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (857,221) 3,617,800 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (523,337) 17,420,700 — 8/16/21 3 month USD- LIBOR-BBA 2.47% 643,640 1,530,000 — 8/24/41 3 month USD- LIBOR-BBA 3.075% 126,676 430,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (539) 4,450,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% 76,272 31,035,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (46,721) 21,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (633,106) 4,374,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (94,141) 1,155,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (124,187) 96,389,700 244,321 5/20/16 3 month USD- LIBOR-BBA 2.00% 4,606,621 341,000 — 9/13/21 2.16625% 3 month USD- LIBOR-BBA (2,283) 1,276,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (89,821) JPMorgan Chase Bank, N.A. 40,202,800 127,363 3/11/26 4.12% 3 month USD- LIBOR-BBA (8,367,757) 70,200,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (400,842) 24,700,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (145,236) 26,884,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (31,802) 46 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $40,254,000 $— 9/27/13 3 month USD- LIBOR-BBA 0.5175% $(44,381) 9,323,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% 62,658 3,940,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% 34,518 7,489,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% 50,326 17,431,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 737 250,101,900 55,032 8/3/13 0.59% 3 month USD- LIBOR-BBA (198,571) 125,597,000 22,421 3/31/16 3 month USD- LIBOR-BBA 2.42% 7,227,542 4,109,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (535,877) 12,375,000 — 8/19/21 3 month USD- LIBOR-BBA 2.3675% 337,202 4,827,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 413,294 46,079,500 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (54,018) 6,751,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 165,396 43,781,000 2,743,974 7/26/21 4.46% 3 month USD- LIBOR-BBA (7,003,949) 43,781,000 2,749,448 7/26/21 4.525% 3 month USD- LIBOR-BBA (7,261,485) 65,671,500 4,155,858 7/27/21 4.745% 3 month USD- LIBOR-BBA (12,191,314) 2,168,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 229,274 24,986,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% 67,989 30,616,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA (177,784) 2,120,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (131,487) 6,580,000 — 9/19/21 3 month USD- LIBOR-BBA 2.266% 101,323 5,984,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (3,449) Total E See Note 1 to the financial statements regarding extended effective dates. 47 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $6,440,720 1/12/38 (6.50%) 1 month Synthetic MBX $50,230 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,560,061 1/12/40 4.50% (1 month Synthetic MBX (7,806) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 19,327,963 1/12/38 (6.50%) 1 month Synthetic TRS 293,515 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 14,576,550 1/12/38 (6.50%) 1 month Synthetic MBX 113,679 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,539,748 1/12/40 5.00% (1 month Synthetic MBX (25,253) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,142,030 1/12/41 5.00% (1 month Synthetic MBX (20,033) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 39,880,768 1/12/38 (6.50%) 1 month Synthetic MBX 311,022 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 19,190,308 1/12/41 5.00% (1 month Synthetic MBX (53,827) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 22,513,673 1/12/41 5.00% (1 month Synthetic MBX (63,149) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 32,612,655 1/12/38 (6.50%) 1 month Synthetic MBX 254,339 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 23,509,470 1/12/41 5.00% (1 month Synthetic MBX (65,942) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,796,606 1/12/40 4.00% (1 month Synthetic MBX 19,451 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 48 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,144,612 1/12/40 4.00% (1 month Synthetic TRS $(30,158) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 41,563,704 1/12/41 5.00% (1 month Synthetic MBX (116,582) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,964,475 1/12/40 (5.00%) 1 month Synthetic TRS 68,441 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,132,873 1/12/34 (5.50%) 1 month Synthetic TRS 64,886 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 6,180,611 1/12/40 4.50% (1 month Synthetic MBX (7,355) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 14,340,344 1/12/41 5.00% (1 month Synthetic MBX (40,223) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 184,421 1/12/41 4.50% (1 month Synthetic MBX (306) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 230,526 1/12/41 4.50% (1 month Synthetic MBX (382) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 254,699 1/12/40 5.00% (1 month Synthetic MBX (674) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 826,339 1/12/40 5.00% (1 month Synthetic MBX (2,187) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 598,828 1/12/40 5.00% (1 month Synthetic MBX (1,585) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 63,244 1/12/38 (6.50%) 1 month Synthetic TRS 960 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 49 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $14,034,045 1/12/38 (6.50%) 1 month Synthetic TRS $213,121 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,730,779 1/12/41 5.00% (1 month Synthetic TRS (36,312) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 3,161,439 1/12/41 5.00% (1 month Synthetic MBX (8,868) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 343,766 1/12/41 5.00% (1 month Synthetic MBX (964) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 1,041,801 1/12/41 4.50% (1 month Synthetic MBX (1,728) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 865,911 1/12/41 5.00% (1 month Synthetic MBX (2,429) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 886,639 1/12/41 (4.50%) 1 month Synthetic MBX 1,471 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 4,964,475 1/12/40 5.00% (1 month Synthetic TRS (68,441) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,132,873 1/12/34 5.50% (1 month Synthetic TRS (64,887) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Deutsche Bank AG 7,988,732 1/12/39 (6.00%) 1 month Synthetic TRS 132,136 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 50 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International $13,265,749 1/12/41 5.00% (1 month Synthetic MBX $(37,209) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,545,457 1/12/40 5.00% (1 month Synthetic TRS (145,381) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,041,801 1/12/41 4.50% (1 month Synthetic MBX (1,728) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $140,753,261 $— Purchased options outstanding — 46,810,906 — U.S. Government and Agency Mortgage Obligations — 265,372,993 — U.S. Treasury Obligations — 243,104,077 — Short-term investments 98,749,325 334,655,255 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $138,434 $— $— Written options — (72,873,007) — TBA sale commitments — (38,193,750) — Interest rate swap contracts — (86,870,653) — Total return swap contracts — 719,842 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 51 Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value(Note 1): Unaffiliated issuers (identified cost $951,507,554) $1,030,696,492 Affiliated issuers (identified cost $98,749,325) (Note 6) 98,749,325 Cash 9,505 Interest and other receivables 3,652,726 Receivable for shares of the fund sold 5,966,882 Receivable for investments sold 1,285,027 Receivable for sales of delayed delivery securities (Note 1) 38,275,875 Unrealized appreciation on swap contracts (Note 1) 89,217,353 Premium paid on swap contracts (Note 1) 4,325,831 Total assets LIABILITIES Payable for variation margin (Note 1) 35,468 Payable for investments purchased 435,526 Payable for purchases of delayed delivery securities (Note 1) 230,163,934 Payable for shares of the fund repurchased 1,237,258 Payable for compensation of Manager (Note 2) 247,434 Payable for investor servicing fees (Note 2) 90,623 Payable for custodian fees (Note 2) 27,753 Payable for Trustee compensation and expenses (Note 2) 195,426 Payable for administrative services (Note 2) 3,237 Payable for distribution fees (Note 2) 459,054 Written options outstanding, at value (premiums received $44,666,508) (Notes 1 and 3) 72,873,007 Premium received on swap contracts (Note 1) 23,239,706 Unrealized depreciation on swap contracts (Note 1) 156,454,289 TBA sale commitments, at value (proceeds receivable $38,221,875) (Note 1) 38,193,750 Collateral on certain derivative contracts, at value (Note 1) 2,844,955 Other accrued expenses 149,129 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $709,040,885 Undistributed net investment income (Note 1) 18,297,238 Accumulated net realized gain on investments 34,278,282 Net unrealized depreciation of investments (16,087,938) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 52 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($682,117,954 divided by 69,422,875 shares) $9.83 Offering price per class A share (100/96.00 of $9.83)* $10.24 Net asset value and offering price per class B share ($13,446,236 divided by 1,378,842 shares)** $9.75 Net asset value and offering price per class C share ($23,255,512 divided by 2,375,020 shares)** $9.79 Net asset value and redemption price per class M share ($2,743,233 divided by 277,326 shares) $9.89 Offering price per class M share (100/96.75 of $9.89)† $10.22 Net asset value, offering price and redemption price per class R share ($6,189,452 divided by 629,168 shares) $9.84 Net asset value, offering price and redemption price per class Y share ($17,776,080 divided by 1,811,862 shares) $9.81 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 53 Statement of operations Year ended 9/30/11 INVESTMENT INCOME Interest (including interest income of $87,607 from investments in affiliated issuers) (Note 6) $26,055,194 Total investment income EXPENSES Compensation of Manager (Note 2) 2,947,531 Investor servicing fees (Note 2) 1,016,233 Custodian fees (Note 2) 64,906 Trustee compensation and expenses (Note 2) 62,635 Administrative services (Note 2) 20,864 Distribution fees — Class A (Note 2) 1,686,772 Distribution fees — Class B (Note 2) 137,960 Distribution fees — Class C (Note 2) 223,817 Distribution fees — Class M (Note 2) 13,627 Distribution fees — Class R (Note 2) 24,130 Other 279,331 Total expenses Expense reduction (Note 2) (7,466) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 24,232,601 Net realized gain on swap contracts (Note 1) 9,582,432 Net realized loss on futures contracts (Note 1) (17,490,792) Net realized gain on written options (Notes 1 and 3) 30,112,151 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (30,254,338) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 54 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $19,584,854 $37,642,003 Net realized gain on investments 46,436,392 90,876,754 Net unrealized depreciation of investments (30,254,338) (66,013,562) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (18,920,988) (34,274,857) Class B (291,583) (725,035) Class C (466,562) (728,764) Class M (69,275) (127,155) Class R (115,716) (84,565) Class Y (509,143) (604,795) From net realized short-term gain on investments Class A (9,949,993) — Class B (187,783) — Class C (323,820) — Class M (40,549) — Class R (84,221) — Class Y (231,356) — From net realized long-term gain on investments Class A (36,007,687) — Class B (808,311) — Class C (1,315,606) — Class M (141,596) — Class R (188,633) — Class Y (932,738) — Increase in capital from settlement payments (Note 7) 103,985 — Redemption fees (Note 1) — 1,939 Increase from capital share transactions (Note 4) 11,141,581 40,977,190 Total increase (decrease) in net assets NET ASSETS Beginning of year 769,101,553 702,162,400 End of year (including undistributed net investment income of $18,297,238 and $20,013,387, respectively) The accompanying notes are an integral part of these financial statements. 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net Net realized From From Ratio netassets of net investment value, investment and unrealized Total from net net realized Non-recurring Total return Net assets, of expenses excluding income (loss) Portfolio beginning income gain (loss) investment investment gain Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average turnover Period ended of period (loss) a on investments operations income on investments distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) (%) d Class A September 30, 2011 .26 .23 (.27) (.67) — — g .85 .85 2.70 402 September 30, 2010 .53 .34 (.51) — — f — .83 i,j .83 i,j 5.18 i 195 September 30, 2009 .38 1.22 (.40) — — f — h 1.14 i,k .99 i 4.14 i 286 September 30, 2008 .48 (.31) e (.45) — — f — 1.78 e .99 i .99 i 5.22 i 173 September 30, 2007 .36 .14 (.36) — — f — 1.03 i 1.03 i 4.03 i 196 Class B September 30, 2011 .19 .22 (.20) (.67) — — g 1.60 1.60 1.98 402 September 30, 2010 .45 .35 (.44) — — f — 1.58 i,j 1.58 i,j 4.48 i 195 September 30, 2009 .30 1.22 (.33) — — f — h 1.89 i,k 1.74 i 3.37 i 286 September 30, 2008 .41 (.31) e (.38) — — f — 1.02 e 1.74 i 1.74 i 4.49 i 173 September 30, 2007 .29 .13 (.29) — — f — 1.78 i 1.78 i 3.28 i 196 Class C September 30, 2011 .19 .22 (.20) (.67) — — g 1.60 1.60 1.95 402 September 30, 2010 .44 .36 (.44) — — f — 1.58 i,j 1.58 i,j 4.33 i 195 September 30, 2009 .31 1.22 (.33) — — f — h 1.89 i,k 1.74 i 3.44 i 286 September 30, 2008 .41 (.31) e (.38) — — f — 1.05 e 1.74 i 1.74 i 4.55 i 173 September 30, 2007 .29 .13 (.29) — — f — 1.78 i 1.78 i 3.28 i 196 Class M September 30, 2011 .24 .23 (.25) (.67) — — g 1.10 1.10 2.44 402 September 30, 2010 .51 .34 (.49) — — f — 1.08 i,j 1.08 i,j 4.94 i 195 September 30, 2009 .35 1.24 (.37) — — f — h 1.39 i,k 1.24 i 3.89 i 286 September 30, 2008 .46 (.31) e (.43) — — f — 1.50 e 1.24 i 1.24 i 4.98 i 173 September 30, 2007 .34 .14 (.34) — — f — 1.28 i 1.28 i 3.79 i 196 Class R September 30, 2011 .23 .24 (.25) (.67) — — g 1.10 1.10 2.32 402 September 30, 2010 .48 .38 (.49) — — f — 1.08 i,j 1.08 i,j 4.62 i 195 September 30, 2009 .37 1.20 (.37) — — f — h 1.39 i,k 1.24 i 4.01 i 286 September 30, 2008 .52 (.38) e (.42) — — f — 1.48 e 1.24 i 1.24 i 5.52 i 173 September 30, 2007 .34 .14 (.34) — — f — 70 1.28 i 1.28 i 3.79 i 196 Class Y September 30, 2011 .29 .22 (.30) (.67) — — g .60 .60 2.94 402 September 30, 2010 .54 .37 (.54) — — f — .58 i,j .58 i,j 5.32 i 195 September 30, 2009 .38 1.24 (.42) — — f — h .89 i,k .74 i 4.27 i 286 September 30, 2008 .50 (.32) e (.47) — — f — 1.93 e .74 i .74 i 5.48 i 173 September 30, 2007 .38 .14 (.38) — — f — .78 i .78 i 4.28 i 196 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 56 57 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the fund’s portfolio, which amounted to $0.01 per share. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). h Reflects non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.05% September 30, 2009 0.16 September 30, 2008 0.13 September 30, 2007 0.10 j Excludes the impact of a current period reduction of interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.04% of average net assets as of September 30, 2010. k Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.15% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 58 Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam American Government Income Fund (the fund), is a Massachusetts business trust which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income, primarily through U.S. government securities, with preservation of capital as its secondary objective. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2010 through September 30, 2011. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. 59 Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 1,000 on futures contracts for the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 60 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. SeeNote 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 720,600,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $289,200,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $4,444,700,000 on interest rate swap contracts for the reporting period. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $24,119,256 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties 61 may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $141,698,709 contracts subject to the Master Agreements. Collateral posted by the fund totaled $141,032,108. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. O) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a 62 commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. P) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of straddle loss deferrals, income on swap contracts, interest only securities, and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $927,736 to decrease undistributed net investment income and $100,976 to decrease paid-in-capital, with an increase to accumulated net realized gains of $1,028,712. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $136,181,442 Unrealized depreciation (57,092,364) Net unrealized appreciation 79,089,078 Undistributed ordinary income 17,308,174 Undistributed short-term gain 3,168,103 Undistributed long-term gain 35,410,440 Cost for federal income tax purposes $1,050,356,739 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets , that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 63 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $7,466 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $487, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 050% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $80,011 and $289 from the sale of classA and classM shares, respectively, and received $14,139 and $5,195 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $40 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,790,878,531 and $1,923,586,942, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $7,762,758 and $7,618,247, respectively. 64 Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period $1,092,168,520 $64,321,762 Options opened 1,273,146,814 44,345,590 Options exercised (1,168,221,406) (57,469,986) Options expired (26,233,000) (1,198,848) Options closed (131,394,600) (5,332,010) Written options outstanding at the end of the reporting period $1,039,466,328 $44,666,508 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 10,398,510 $102,248,712 10,599,901 $108,193,224 Shares issued in connection with reinvestment of distributions 5,498,007 52,845,920 2,596,916 26,443,556 15,896,517 155,094,632 13,196,817 134,636,780 Shares repurchased (15,216,066) (148,287,397) (10,882,221) (110,910,127) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 489,755 $4,793,152 587,711 $5,963,786 Shares issued in connection with reinvestment of distributions 108,206 1,031,718 61,211 618,967 597,961 5,824,870 648,922 6,582,753 Shares repurchased (810,868) (7,832,956) (1,009,551) (10,212,627) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 1,085,444 $10,780,628 1,455,458 $14,831,892 Shares issued in connection with reinvestment of distributions 180,930 1,730,373 55,652 565,582 1,266,374 12,511,001 1,511,110 15,397,474 Shares repurchased (1,176,815) (11,386,723) (502,891) (5,115,971) Net increase 65 Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 51,513 $507,954 70,821 $725,082 Shares issued in connection with reinvestment of distributions 22,194 214,544 9,867 101,064 73,707 722,498 80,688 826,146 Shares repurchased (72,862) (717,559) (54,436) (557,383) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassR Shares Amount Shares Amount Shares sold 507,560 $4,994,199 254,482 $2,599,691 Shares issued in connection with reinvestment of distributions 40,350 388,570 8,274 84,522 547,910 5,382,769 262,756 2,684,213 Shares repurchased (213,665) (2,118,693) (41,037) (416,954) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassY Shares Amount Shares Amount Shares sold 1,277,252 $12,566,257 1,170,459 $11,974,116 Shares issued in connection with reinvestment of distributions 114,207 1,098,066 50,968 518,397 1,391,459 13,664,323 1,221,427 12,492,513 Shares repurchased (1,211,621) (11,715,184) (434,895) (4,429,627) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized Interest rate appreciation / appreciation / contracts (depreciation) $138,638,849* (depreciation) $250,713,327* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 66 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $15,237,361 $(17,490,792) $9,582,432 $7,329,001 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $3,793,827 $(1,174,430) $(33,046,745) $(30,427,348) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $87,607 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $103,739,373 and $45,614,001, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $102,475 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,510 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 67 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $35,424,718 as a capital gain dividend with respect to the taxable year ended September 30, 2011, or, if subsequently determined to be different, the net capital gain of such year. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $11,492,751 of distributions paid as qualifying to be taxed as interest-related dividends, and $10,817,722 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 68 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 69 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 70 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 71 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 72 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Asset Allocation Funds — portfolios RetirementReady 2015 Fund with allocations to stocks, bonds, and money market instruments that are adjusted Putnam Retirement Income Lifestyle dynamically within specified ranges as Funds — portfolios with managed market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund* retirement income. Dynamic Asset Allocation Conservative Fund† Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund‡ Prior to June 16, 2011, the fund was known as Putnam Dynamic Risk Allocation Fund RetirementReady Maturity Fund Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 Prior to June 16, 2011, the fund was known as Putnam Income Strategies Fund *Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. †Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. ‡Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 73 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 74 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Independent Registered Treasurer and Principal Public Accounting Firm Accounting Officer Susan G. Malloy PricewaterhouseCoopers LLP Vice President and Beth S. Mazor Assistant Treasurer Trustees Vice President Jameson A. Baxter, Chair Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta John A. Hill 75 This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 76 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
